Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Objections
The following Claim(s) is/are objected to because of the following informalities: 
Claim 5, in line 8, “board’” should read “board. ”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8 and 20-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abe et al. (JP 2004248356 A).
With respect to independent Claim 1, Akers et al. disclose(s):  A step motor (paragraph 24) configured to rotationally drive a rotational body (22 in Fig. 1), the step motor comprising: a motor main body configured to apply a rotational driving force to the rotational body (20 in Fig. 1); a motor casing accommodating the motor main body (21 in Fig. 1); and a motor board holding the motor casing (10 in Fig. 1), wherein the motor board has a mounting surface (10b in Fig. 1) on which the motor main body is mounted via the motor casing (Fig. 1), a locking surface (10a in Fig. 1) on an opposite side of the mounting surface (Fig. 1), and a locking hole penetrating between the mounting surface and the locking surface (11 in Fig. 1), the motor casing includes a locking arm inserted in the locking hole in an elastically deformed state in which the locking arm extends obliquely with respect to the mounting surface and the locking surface (30 in Fig. 1), and a locking claw having an abutment surface (34 in Fig. 1) , the abutment surface extends obliquely with respect to the mounting surface and the locking surface and locked to the motor board in a state in which the abutment surface is in abutment with a locking corner portion (35 in Fig. 1), and the locking corner portion is formed by the locking surface and a surface of the locking hole in the motor board (Fig. 1), the locking claw has a facing surface which faces the locking surface (Fig. 3), the facing surface is located on a side opposite to the locking arm across the abutment surface (34 in Fig. 3), the abutment surface has a portion, which is between a first boundary portion and a second boundary portion and abuts against the locking corner portion (Fig. 3), the first boundary portion is placed between the locking arm and the abutment surface (Fig. 3), the second boundary portion is placed between the facing surface and the abutment surface, and the abutment surface is shaped in a embossed surface (Fig. 3). 

With respect to Claim 2, Abe et al. teach(es) the motor of independent Claim 1.  Abe et al. further disclose(s): further comprising a rotational body illumination light source mounted on the mounting 

With respect to Claim 3, Abe et al. teach(es) the motor of Claim 2.  Abe et al. further disclose(s): wherein the motor casing has a set of the locking arm and the locking claw on each of both sides of the rotational body illumination light source in a reference direction (Fig. 3 and paragraph 23).

With respect to independent Claim 8, Akers et al. disclose(s):  An indicator instrument for a vehicle (paragraph 24) comprising: a step motor configured to rotationally drive a rotational body (paragraph 24), the step motor including: a motor main body configured to apply a rotational driving force to the rotational body (20 in Fig. 1); a motor casing accommodating the motor main body (21 in Fig. 1); and a motor board holding the motor casing (10 in Fig. 1), wherein the motor board has a mounting surface (10b in Fig. 1) on which the motor main body is mounted via the motor casing (Fig. 1), a locking surface (10a in Fig. 1) on an opposite side of the mounting surface (Fig. 1), and a locking hole penetrating between the mounting surface and the locking surface (11 in Fig. 1), the motor casing includes a locking arm inserted in the locking hole in an elastically deformed state in which the locking arm extends obliquely with respect to the mounting surface and the locking surface (30 in Fig. 1), and a locking claw having an abutment surface (34 in Fig. 1), the abutment surface extends obliquely with respect to the mounting surface and the locking surface and locked to the motor board in a state in which the abutment surface is in abutment with a locking corner portion (35 in Fig. 1), and the locking corner portion is formed by the locking surface and a surface of the locking hole in the motor board (Fig. 1), a rotational indicator configured to indicate a vehicle state value as the rotational body (22 in Fig. 1); and a display member configured to display the vehicle state value (paragraph 24), wherein the step motor further includes a display illumination light source mounted on the mounting surface and configured to 

With respect to Claim 20, Abe et al. teach(es) the motor of independent Claim 1.  Abe et al. further disclose(s): a rotational indicator configured to indicate a vehicle state value as the rotational body (22 in Fig. 1).

With respect to Claim 21, Abe et al. teach(es) the motor of Claim 20.  Abe et al. further disclose(s): 
a display member configured to display the vehicle state value (paragraph 24), wherein the step motor further includes a display illumination light source mounted on the mounting surface and configured to emit a light to illuminate the display member (paragraph 23); and the motor casing further includes a chamfered portion chamfered to form an optical path from the display illumination light source toward the display member (32 in Fig. 1).

Allowable Subject Matter
Claim(s) 4-5 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form correcting the claim objections and including all of the limitations of the base claim and any intervening claims.  

Claim(s) 6, 12-15 and 22-23 are allowed. 

Claim(s) 7, 9-11, 16-19 and 24-25 is/are allowed.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance for Claim(s) 4-6, 12-15 and 22-23: the prior art does not disclose or suggest: A step motor configured to rotationally drive a rotational body, the step motor comprising one of a motor casing and a motor board includes positioning protrusions on both sides of a rotational body illumination light source, respectively, in the reference direction, the other of the motor casing and the motor board has positioning holes on both sides of the rotational body illumination light source, respectively, in the reference direction to fit with the positioning protrusions and to position the motor casing on the motor board in combination with the remaining limitations of the claims.

The following is an examiner's statement of reasons for allowance for Claim(s) 7, 9-11, 16-19 and 24-25: the prior art does not disclose or suggest: A step motor configured to rotationally drive a rotational body, the step motor comprising a motor casing further includes dike protrusions which project at a plurality of locations, respectively, around a rotational body illumination light source and is in surface contact with a mounting surface, and the dike protrusions define gaps therebetween in combination with the remaining limitations of the claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references relate to motors including a rotational body and locking elements: 
Fukuda et al. (JP 201220442 A), Takahashi et al. (JP 2002042923 A).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-





/TC/
24 February 2022


/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861